Citation Nr: 0216640	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  96-42 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for herpes simplex, 
keratitis/staph aureaus blepharitis, tendonitis, body 
structural and liver disorders secondary to Agent Orange 
exposure for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to August 
1982.  He died in June 1995.  The appellant is the veteran's 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(VAMROC) in Wichita, Kansas.  In June 1998 and July 1999 the 
Board remanded the case for further development.  The case 
has been returned to the Board for further appellate action.  


REMAND

The Board construes the appellant's representative's Form 
646, dated in October 2002, as her notice of disagreement 
with the July 2002 rating decision denying her accrued 
benefits claim for service connection.  38 C.F.R. § 20.201.  
The Board is required to remand this issue to the RO for 
issuance of a proper statement of the case with regard to 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The service connection for cause of death issue is 
inextricably intertwined with the issue of entitlement to 
service connection for a liver disorder for the purpose of 
accrued benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, the accrued benefits issue must be 
resolved prior to further appellate action on this issue.

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the issues of 
entitlement to service connection for 
herpes simplex, keratitis/staph aureaus 
blepharitis, tendonitis, body structural 
and liver disorders, due to Agent Orange 
exposure for the purposes of accrued 
benefits.  The SOC should include, if 
applicable, consideration of the revised 
regulations for accrued benefits (38 
C.F.R. §3.1000 (effective November 27, 
2002)).  Furthermore, the RO should issue 
a Supplemental Statement of the Case on 
the issue of service connection for the 
cause of the veteran's death, if this 
matter remain denied.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




